                       Case 3:19-cv-01356-VC Document 83 Filed 05/29/20 Page 1 of 3




       GENE MARKIN, ESQ.
       DIRECT DIAL NUMBER
       609-895-7248
       DIRECT FAX NUMBER
       609-895-7395
       E-MAIL
       gmarkin@stark-stark.com



       May 29, 2020

       VIA ELECTRONIC FILING
       The Honorable Vince Chhabria
       United States District Court
       Northern District of California
       San Francisco Courthouse, Courtroom 4 – 17th Floor
       450 Golden Gate Avenue
       San Francisco, CA 94102

       Re:       Mon Cheri Bridals, et. al. v. CloudFlare, Inc., et al.
                 Case No.: 19-CV-01356-VC

       Dear District Judge Chhabria:

            This firm represents Plaintiffs Mon Cheri Bridals, LLC and Maggie Sottero
       Designs, LLC. We are compelled to respond to Defendant Cloudflare, Inc.’s
       opposition to our request for a slight extension of time to serve expert reports.

              Through gamesmanship and evasive discovery responses, Cloudflare has
       endeavored to prejudice Plaintiffs by providing as little substantive information
       about its services and technologies as possible and, on top, delaying production
       of relevant, probative documents. Cloudflare proudly proclaims that the 10,000
       new documents it just produced in the last few days are copies of Plaintiffs’
       DMCA notices to Cloudflare – but that point only bolsters the need for an
       extension. First, the DMCA notices should have already been produced in
       response to Plaintiffs’ initial document requests but were not. Second, the
       absence of any substantive documents underscores Cloudflare’s modus operandi
       of delay, deny, and evade. In response to Plaintiffs’ second set of discovery
       requests, Cloudflare agreed to produce numerous categories of responsive
       documents, which are relevant to our expert’s opinions, yet Cloudflare has not
       produced a single responsive document and has not responded to Plaintiffs’
       demand to know when Cloudflare will make its production, whether it is
       withholding any documents based on any of its objections, or whether it even
       has any responsive documents in the first place. See Plaintiffs’ Second Discovery
       Deficiency Letter to Cloudflare dated May 26, 2020, attached hereto as Exhibit
       A.
4844-8860-7422, v. 1
             Case 3:19-cv-01356-VC Document 83 Filed 05/29/20 Page 2 of 3




      The initial documents Cloudflare produced raised additional questions
and inquiries about Cloudflare’s technologies and services thereby necessitating
additional discovery requests. As we learn more information, more questions
and issues arise that need to be explored. All of these missing puzzle pieces have
an impact on our expert’s opinions. Instead of burdening the Court with
discovery disputes, Plaintiffs have continuously attempted to work in good faith
with Cloudflare to resolve disputes, obtain substantive information, and receive
pertinent documents. Yet, it has been a battle every step of the way.

      Cloudflare faults Plaintiffs for not serving their initial written discovery
requests until after the ENE session in January. Yet, neither did Cloudflare
serve any written requests until after the ENE session. Both parties were
understandably focused on using the ENE option in an effort to resolve the case
before moving forward with pretrial discovery. The ENE session was to occur in
October 2019 under the initial schedule, but through no fault of either party was
adjourned twice into January 2020 (the first adjournment because of a conflict
involving the initial ENE neutral, and the second because of a conflict in the
successor neutral’s trial schedule).

       Good cause exists for the requested 16-day extension and Cloudflare’s
opposition does not raise any credible objections. It only accentuates the time
trap Cloudflare hopes to create. Expert analysis and opinions should be based
on all available information, documents, and discovery responses. Yet we do not
have all of Cloudflare’s responsive documents or substantive responses to
probative interrogatories. It appears Cloudflare is content forcing Plaintiffs to
prepare an incomplete expert report and then produce responsive documents,
which will likely have a bearing on our expert’s opinions, at a later date.

      Cloudflare’s assertion that Plaintiffs have been dilatory is without merit.
Once the ENE was scheduled, the parties discussed whether a limited exchange
of documents and information would be productive, and eventually decided
against it, opting instead to focus on preparing comprehensive ENE statements
and obtaining the insight of the Evaluator. Shortly after the ENE, discovery
requests were served.

       Many concrete open issues exist that require additional information that
bear on, among other things, the availability of any DMCA safe harbors; what
specific services were provided to the infringing website clients; communications
with website clients concerning infringements; documents reflecting how
Cloudflare implements its repeat infringer policy, if any; the actions taken by
Cloudflare in response to infringement notices; additional information about
Cloudflare’s caching technology; and information about Cloudflare’s Polish
technology, which Plaintiffs only learned about very recently. See Exhibit A; see
also Maggie Sottero’s First Set of Interrogatories to Cloudflare, attached hereto
as Exhibit B.


                                          2
4844-8860-7422, v. 1
             Case 3:19-cv-01356-VC Document 83 Filed 05/29/20 Page 3 of 3




      The 16-day extension request is reasonable and justified given the
circumstances and the need for additional information and documents from
Cloudflare. We therefore respectfully request that the Court grant the short
extension.

Respectfully,

STARK & STARK,
A Professional Corporation


By:     /s/ Gene Markin
       GENE MARKIN (pro hac vice)

GM/emp

cc:      Andrew P. Bridges, Esq. (w/enc.)(via electronic mail)
         Matthew B. Becker, Esq. (w/enc.)(via electronic mail)
         Robert B. Owens, Esq. (w/enc.)(via electronic mail)
         Clients




                                          3
4844-8860-7422, v. 1
